                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Brandon Dalton,                                 Case No. 20-cv-1667 (PJS/DTS)

      Petitioner,

v.                                              ORDER

FCI Sandstone,

      Respondent.


      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge David T. Schultz dated March 26, 2021. No objections

have been filed to that Report and Recommendation in the time period permitted.

      The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

      IT IS HEREBY ORDERED:

      1.     Petitioner Brandon Dalton’s petition for a writ of habeas corpus [Dkt. No. 1]

is DISMISSED WITHOUT PREJUDICE.

      2.     No Certificate of Appealability shall be issued.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: 4/28/21                                  s/Patrick J. Schiltz____________
                                                Patrick J. Schiltz
                                                United States District Judge
